Tilson, Judge:
The above appeal to reappraisement has been submitted for decision upon a stipulation to the effect that certain items of the merchandise are the same in all material respects as the merchandise in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised values of the rayon wearing apparel and the rayon footwear herein, less any additions made by the importer by reason of the so-called Japanese consumption tax, correctly represent the export values of said items, and that there were no higher foreign values.
On the agreed facts I find and hold the proper dutiable export values of the rayon wearing apparel and the rayon footwear covered by this appeal to be the values found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.